  Case 4:21-cv-04015-KES Document 5 Filed 01/28/21 Page 1 of 1 PageID #: 23

                        UNITED STATES DISTRICT COURT

                           DISTRICT OF SOUTH DAKOTA

                                SOUTHERN DIVISION


CURTIS RONALD RABENBERG,                                 4:21-CV-04015-KES

                     Movant,

       vs.                                                ORDER TO SERVE

UNITED STATES OF AMERICA,

                     Respondent.



      Movant Curtis Ronald Rabenberg, has filed a pro se motion to vacate, set
aside, or correct his sentence pursuant to 28 U.S.C. § 2255. From a reading of
the motion, the court cannot determine that “it plainly appears from the face of
the petition . . . that the petitioner is not entitled to relief in the district court”
warranting summary dismissal pursuant to Rule 4 of the Rules Governing
Section 2255 Cases in the United States District Court. Therefore, it is
      ORDERED that:
      1.     Mr. Rabenberg’s motion to proceed in forma pauperis (Doc. 2) is
             granted;
      2.     The Clerk of Court will deliver or serve a copy of the motion and
             attachments (Docs. 1 and 1-1) and this order on the United States
             Attorney for the District of South Dakota (DSD).
      3.     The United States Attorney for the DSD will serve and file an
             answer or responsive pleading to the motion, together with a legal
             brief or memorandum, on or before February 22, 2021.
      DATED this 28th day of January, 2021.

                                         BY THE COURT:



                                         VERONICA L. DUFFY
                                         United States Magistrate Judge
